Lesinski, C. J.
Pursuant to an application for a delayed appeal granted by this Court, defendant appeals from his 1960 conviction for the crimes of forgery1 and uttering and publishing a forged instrument (check).2
On appeal, defendant contends that the failure of the trial court to advise him of the statutory sentence possible upon conviction for the offense chargfed was reversible error. It is defendant’s claim that such failure was violative of the mandatory provisions of Court Rule n. 35A, §2 (1945).3 See currently GCR 1963, 785.3(2).
The defendant pled guilty to the offenses charged and the plea was accepted by the trial court. A reading of the transcript reveals that the trial court duly informed the defendant of his right to counsel, of his right to a trial by jury or by the court, and by conscious and diligent effort complied with these requisites of the court rule.
The question of whether failure to advise as to possible length of sentence is failure to advise as to “the consequence of his plea” within the meaning *515of the court rule has been fully treated in People v. White (1967), 8 Mich App 220, wherein this question was answered in the negative. The rule, as expressed in White, is controlling here as to this issue.
Defendant’s remaining contention on appeal is an allegation of error by the prosecution in charging two separate and distinct crimes in one information, accompanied by an alleged error by the court in accepting pleas of guilty to both counts. This dual assignment of error is without merit in the instant case. The authorities cited by defendant to support this issue, i.e., In re Doelle (1948), 323 Mich 241, and People v. McMillan (1884), 52 Mich 627, are of no precedential value to him, as they are not on point.4
Affirmed.
Quinn and Gilmore, JJ., concurred.

 CL 1948, § 750.248 (Stat Ana 1962 Rev § 28.445). See currently PA 1964, No 101, amending ,CL 1948, § 750.248 (Stat Ann 1965 Cum Supp § 28.445).


 CL 1948, § 750.249 (Stat Ann 1962 Rev § 28.446).


 See 318 Mich xxxix.


 See People v. Johns (1953), 336 Mich 617, and People v. Kruper (1954), 340 Mich 114.